Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
	Response to Amendment
The amendment filed 8/17/2022 has been entered. Claims 1-3, 5-8, 11 and 13-17 remain pending in the application.
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
The argument is moot as it is not based on the claims as examined in the office action mailed 6/14/2022 but rather on the amended claims submitted 8/17/2022. The applicant’s cited limitations to argue against the rejection, such as "a desired power of lidar data" and "a desired resolution of the lidar data" are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection, which applicant acknowledges. Examiner maintains that the rejection of the claims in the final rejection mailed 6/14/2022 was and remains proper, under the broadest reasonable interpretation of the claims by one having ordinary skill in the art.  The assertion that Dakin fails to teach the updated claims because it “determines a phase shift that occurs based on a voltage that is supplied to the modulator. In other words it is a phase shift that occurs as a result of power supplied” is incorrect, as the claims do not specify a mechanism by which the phase shift must be generated.  Dakin states that a motivation to generate phase shift is determined based on an increased power of the lidar via constructive interference of the beam, see paragraph 68 “The TFB 502 is configured to provide the plurality of phase shifted beams to the lens optics 504 and 506 such that wave fronts of the plurality of phase shifted beams overlap as they travel to the target region and constructively interfere to form a composite beam 508 having a well-defined propagation direction as determined by the phase shifts of the phase shifted beams.” Furthermore, the claims as previously examined may be interpreted as referring to an electrical power draw of the system, rather than a power of the data itself.  Based on this interpretation, the cited sections of Dakin were applicable to the limitations.  See updated rejection of the claims below, of the updated claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when the phase shift angle is determined based on the desired resolution, interleaving, by the controller onboard the vehicle, the first return pulse and the second return pulse to form a point cloud with the desired resolution of the lidar data;” is indefinite due to the language “point cloud with the desired resolution of the lidar data.  The limitation is unclear as to whether the interleaving is performed based on a resolution of the point cloud as a whole, such as by increasing the density of the point cloud, or based on the resolution of the individual lidar data points.  Similarly, the limitation “when the phase shift angle is determined based on the desired power, overlapping the first return pulse and the second return pulse to form the point cloud with the desired power of the lidar data;”  indefinite due to the language “point cloud with the desired power of the lidar data;” The limitation is unclear as to whether the interleaving is performed based on a power of the point cloud as a whole, such as by increasing the density of the point cloud, or based on the power of the individual beams used by the lidar system.
. Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when the phase shift angle is determined based on the desired power, overlap the first return pulse and the second return pulse to form the point cloud with the desired power of the lidar data;”  indefinite due to the language “point cloud with the desired power of the lidar data;” The limitation is unclear as to whether the interleaving is performed based on a power of the point cloud as a whole, such as by increasing the density of the point cloud, or based on the power of the individual beams used by the lidar system.
Claims 2, 3, and 5-8 are rejected for depending from Claim 1, which is rejected under 35 U.S.C. 112(b)
Claims 14-17 are rejected for depending from Claim 11, which is rejected under 35 U.S.C. 112(b)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 11, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20180275249) in view of Mimeault (US 20130044310) and Dakin (US 20130044309), herein after referred to as Campbell,  Mimeault, and Dakin respectively.
Regarding Claim 1, Campbell teaches:
determining, by a controller onboard the vehicle, a phase shift angle… ([0119] “FIG. 21 illustrates two example scan-pattern y-components Θ.sub.Ay and Θ.sub.By which are offset from one another by a phase shift Δφ.sub.y. In particular embodiments, two scan patterns 200 being scanned out of synchronization may include one scan-pattern y-component (Θ.sub.Ay) having a particular phase shift Δφ.sub.y relative to the other scan-pattern y-component (Θ.sub.By). As an example, each scan-pattern y-component (Θ.sub.Ay and Θ.sub.By) may be a periodic function with a period τ.sub.y, and the two components may have any suitable phase shift Δφ.sub.y, such as for example, a phase shift of approximately 0°, 45°, 90°, 180°, or 270°. In the example of FIG. 20, the two y-components Θ.sub.Ay and Θ.sub.By are inverted and have a relative phase shift of approximately 0°. In the example of FIG. 21, the two y-components Θ.sub.Ay and Θ.sub.By are not inverted (e.g., they both correspond to a top-to-bottom scan) and have a phase shift Δφ.sub.y of approximately 105°. While the two y-components Θ.sub.Ay and Θ.sub.By in FIG. 21 may correspond to two scan patterns with a similar top-to-bottom scan trajectory, the relative phase shift Δφ.sub.y between the two scan patterns may ensure that there is little or no optical cross-talk between the associated lidar sensors.”
initiating, by the controller onboard the vehicle, a first laser pulse from the first laser device; initiating, by a controller onboard the vehicle, a second laser pulse from a second laser device, wherein the initiating the second laser pulse is based on a phase shift angle; ([0034] “in particular embodiments, one or more scanning mirrors may be communicatively coupled to controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern.” [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively” [0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receiving, by the controller onboard the vehicle, first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
when the phase shift angle is determined based on the desired resolution, interleaving, by the controller onboard the vehicle, the first return pulse and the second return pulse to form a point cloud … ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
when the phase shift angle is determined based on the desired power, overlapping the first return pulse and the second return pulse to form the point cloud… ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
and controlling, by the controller onboard the vehicle, the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Campbell does not explicitly teach:
… based on at least one of a desired power of lidar data and a desired resolution of lidar data associated with a desired range from a first laser device
… with the desired power of the lidar data
… with the desired resolution of the lidar data;
In the same field of endeavor, Mimeault teaches:
… based on at least one of … a desired resolution of lidar data associated with a desired range from a first laser device ([0055] “The phase shift technique is used to improve the time resolution of the trace acquired by the ADC and limited by its sample rate F Hz. The phase shift technique allows for the use of a low cost ADC having a low sample rate F by virtually increasing the effective sample rate. The effective sample rate is increased by a factor P by acquiring P sets corresponding to P light pulses while shifting the phase between the emitted light pulse and the ADC sampling rate. The phase shifting between each acquisition corresponds to 2.pi./P. The P sets obtained are then combined in a single trace by interleaving the P sets such that the resulting trace is equivalent to a single measurement with a temporal resolution (1/F.times.P) second.")
…with the desired resolution of the lidar data; ([0055] “The P sets obtained are then combined in a single trace by interleaving the P sets such that the resulting trace is equivalent to a single measurement with a temporal resolution (1/F.times.P) second.")
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine a phase shift angle based on a desired resolution, as well as interleave the first and second return pulse explicitly based on a desired resolution, as taught by Mimeault to improve resolution when limited in sampling rate. [0055]. 
In the same field of endeavor, Dakin teaches:
… based on at least one of a desired power of lidar data … associated with a desired range from a first laser device ([0082] “In step 706, each of the plurality of beams is phase shifted using respective phase signals." [0083] "In step 708, the phase shifted plurality of beams are directed to reflect from a target region. In one example, the directing further comprises directing the phase shifted plurality of beams so that wave fronts of the plurality of phase shifted beams overlap as they travel to the target region and constructively interfere to form a composite beam having a propagation direction as determined by the phase shifts of the phase shifted beams." The system applies a phase shift which increases the power of the lidar data by combining multiple weaker beams into a composite powerful beam, which is achieved via overlapping a plurality of beams resulting in constructive interference.)
with the desired power of the lidar data ([0068] “The TFB 502 is configured to provide the plurality of phase shifted beams to the lens optics 504 and 506 such that wave fronts of the plurality of phase shifted beams overlap as they travel to the target region and constructively interfere to form a composite beam 508 having a well-defined propagation direction as determined by the phase shifts of the phase shifted beams”)
The above pieces of prior art are considered analogous as they both represent inventions in the
lidar field. It would have been obvious to a person having ordinary skill in the art before the effective
filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power of the lidar data as taught by Dakin to create a well-defined and overlapped beam using constructive interference [0068].
Regarding Claim 2, modified Campbell teaches the limitations of Claim 1, and Campbell further teaches:
wherein the first laser device and the second laser device are a same laser device. ([0102] “ As an example, a single light source 110 may be used to supply optical pulses to multiple lidar sensors within an enclosure 850. In FIG. 17, light source 110 produces optical pulses that are split and supplied to lidar sensors 100A and 100B. As an example, optical pulses produced by light source 110 may pass through a 1×2 optical-power splitter that splits each pulse emitted by light source 110 into two pulses which are sent to lidar sensor 100A and lidar sensor 100B, respectively.”)
Regarding Claim 3, modified Campbell teaches the limitations of Claim 1, and Campbell further teaches:
wherein the first laser device and the second laser device are different laser devices. ([0103] “For example, light source 110A may produce pulses with a wavelength of approximately 1550 nm, and light source 110B may produce pulses with a wavelength of approximately 1555 nm. Additionally, lidar sensor 100A may include an optical filter that transmits light at the wavelength of light source 110A and blocks light at the wavelength of light source 110B. Similarly, lidar sensor 100B may include an optical filter that transmits light at the wavelength of light source 110B and blocks light at the wavelength of light source 110A.”)
Regarding Claim 8, modified Campbell teaches the limitations of Claim 1, and Campbell further teaches:
determining the phase shift angle based on a position of a mirror device relative to the first laser device. ([0032] “ As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”)
Regarding Claim 11, Campbell teaches:
a first lidar device; a second lidar device; [0101] “As an example, a lidar system may include two lidar sensors 100A and 100B that produce two scan patterns 200A and 200B, respectively”)
and a controller configured to, by a processor, determine a phase shift angle ([0119] “FIG. 21 illustrates two example scan-pattern y-components Θ.sub.Ay and Θ.sub.By which are offset from one another by a phase shift Δφ.sub.y. In particular embodiments, two scan patterns 200 being scanned out of synchronization may include one scan-pattern y-component (Θ.sub.Ay) having a particular phase shift Δφ.sub.y relative to the other scan-pattern y-component (Θ.sub.By). As an example, each scan-pattern y-component (Θ.sub.Ay and Θ.sub.By) may be a periodic function with a period τ.sub.y, and the two components may have any suitable phase shift Δφ.sub.y, such as for example, a phase shift of approximately 0°, 45°, 90°, 180°, or 270°. In the example of FIG. 20, the two y-components Θ.sub.Ay and Θ.sub.By are inverted and have a relative phase shift of approximately 0°. In the example of FIG. 21, the two y-components Θ.sub.Ay and Θ.sub.By are not inverted (e.g., they both correspond to a top-to-bottom scan) and have a phase shift Δφ.sub.y of approximately 105°. While the two y-components Θ.sub.Ay and Θ.sub.By in FIG. 21 may correspond to two scan patterns with a similar top-to-bottom scan trajectory, the relative phase shift Δφ.sub.y between the two scan patterns may ensure that there is little or no optical cross-talk between the associated lidar sensors.”)
initiate a first pulse from the first lidar device; second laser pulse from a second lidar device, wherein the initiating the second laser pulse is based on the phase shift angle; ([0102] “In particular embodiments, a lidar system may include one or more light sources 110 configured to provide optical pulses to two or more lidar sensors.” [0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
receive first return data and second return data as a result of the first laser pulse and the second laser pulse; ([Abstract] “The system can also include a first lidar sensor with a first scanner to scan the first set of pulses of light along a first scan pattern, and a first receiver to detect scattered light from the first set of pulses of light. The system can also include a second lidar sensor with a second scanner to scan the second set of pulses of light along a second scan pattern, and a second receiver to detect scattered light from the second set of pulses of light.”)
when the phase shift angle is determined based on the desired resolution of the lidar data, interleave the first return data and the second return data to form a point cloud; ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.” [0083] “a combined standard/targeted scan may be performed in one operation (e.g., all or part of the targeted scan 800 may be performed during or interleaved within the standard scan pattern 200). In particular embodiments, a combined standard/targeted scan may include one or more distinct or separate targeted scan patterns 800.”)
when the phase shift angle is determined based on the desired power, overlap the first return pulse and the second return pulse to form the point cloud … ([0040] “As another example, 6-10 lidar systems 100, each system having a 45-degree to 90-degree horizontal FOR, may be combined together to form a sensing system that provides a point cloud covering a 360-degree horizontal FOR. The lidar systems 100 may be oriented so that adjacent FORs have an amount of spatial or angular overlap to allow data from the multiple lidar systems 100 to be combined or stitched together to form a single or continuous 360-degree point cloud. As an example, the FOR of each lidar system 100 may have approximately 1-15 degrees of overlap with an adjacent FOR.”)
and control the vehicle based on the point cloud. ([0043] “As an example, a lidar system 100 integrated into an autonomous vehicle may provide an autonomous-vehicle driving system with a point cloud every 0.1 seconds (e.g., the point cloud has a 10 Hz update rate, representing 10 frames per second). The autonomous-vehicle driving system may analyze the received point clouds to sense or identify targets 130 and their respective locations, distances, or speeds, and the autonomous-vehicle driving system may update control signals based on this information.”)
Campbell does not explicitly teach:
based on at least one of a desired power of lidar data and a desired resolution of the lidar data associated with a desired range from the first laser device;
with the desired power of the lidar data;
In the same field of endeavor, Mimeault teaches:
based on at least one of … a desired resolution of the lidar data associated with a desired range from the first laser device; ([0055] “The phase shift technique is used to improve the time resolution of the trace acquired by the ADC and limited by its sample rate F Hz. The phase shift technique allows for the use of a low cost ADC having a low sample rate F by virtually increasing the effective sample rate. The effective sample rate is increased by a factor P by acquiring P sets corresponding to P light pulses while shifting the phase between the emitted light pulse and the ADC sampling rate. The phase shifting between each acquisition corresponds to 2.pi./P. The P sets obtained are then combined in a single trace by interleaving the P sets such that the resulting trace is equivalent to a single measurement with a temporal resolution (1/F.times.P) second.")
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine a phase shift angle based on a desired resolution, as taught by Mimeault to improve resolution when limited in sampling rate. [0055]. 
In the same field of endeavor, Dakin teaches:
based on at least one of a desired power of lidar data ([0082] “In step 706, each of the plurality of beams is phase shifted using respective phase signals." [0083] "In step 708, the phase shifted plurality of beams are directed to reflect from a target region. In one example, the directing further comprises directing the phase shifted plurality of beams so that wave fronts of the plurality of phase shifted beams overlap as they travel to the target region and constructively interfere to form a composite beam having a propagation direction as determined by the phase shifts of the phase shifted beams." The system applies a phase shift which increases the power of the lidar data by combining multiple weaker beams into a composite powerful beam, which is achieved via overlapping a plurality of beams resulting in constructive interference.)
with the desired power of the lidar data; ([0068] “The TFB 502 is configured to provide the plurality of phase shifted beams to the lens optics 504 and 506 such that wave fronts of the plurality of phase shifted beams overlap as they travel to the target region and constructively interfere to form a composite beam 508 having a well-defined propagation direction as determined by the phase shifts of the phase shifted beams”)
	The above pieces of prior art are considered analogous as they both represent inventions in the
lidar field. It would have been obvious to a person having ordinary skill in the art before the effective
filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift based on a desired power of the lidar data as taught by Dakin to create a well-defined and overlapped beam using constructive interference [0068].
Regarding Claim 17, modified Campbell teaches the limitations of Claim 11, and Campbell further teaches:
wherein the controller is further configured to determine the phase shift angle based on a position of a mirror device relative to a laser device of the second lidar device. ([0032] “ As an example, a scanning mirror may be configured to periodically rotate over a 15-degree range, which results in the output beam 125 scanning across a 30-degree range (e.g., a Θ-degree rotation by a scanning mirror results in a 2Θ-degree angular scan of output beam 125).” [0117] “As an example, the scan patterns 200A and 200B in FIG. 19 may be produced by the lidar system in FIG. 17, where mirror 300A-1 produces the Θ.sub.Ay scan component, mirror 300A-2 produces the Θ.sub.Ax scan component, mirror 300B-1 produces the Θ.sub.By scan component, and mirror 300B-2 produces the Θ.sub.Bx scan component.”)
Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20180275249) in view of Mimeault (US 20130044310), Dakin (US 20130044309), and Warke (US 20190018107) , herein after referred to as Campbell, Mimeault, Dakin, and Warke respectively.
Regarding Claim 5, modified Campbell teaches the limitations of Claim 1, but Campbell does not explicitly teach:
further comprising determining the desired range based on a detected object within a scene.
In the same field of endeavor, Warke teaches:
further comprising determining the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033].
Regarding Claim 13, modified Campbell teaches the limitations of Claim 11, but Campbell does not explicitly teach:
wherein the controller is further configured to determine the desired range based on a detected object within a scene. 
In the same field of endeavor, Warke teaches:
wherein the controller is further configured to determine the desired range based on a detected object within a scene. ([0033] “ For example, if a determination is made that objects 210 and 212 are moving at a relative velocity above a threshold level with respect to the system 100, the controller 112 determines that the objects 210 and 212 are objects of interest. In response to the objects of interest determination, the controller 112, in an embodiment, causes the transmitter 102 to generate and transmit optical waveforms 152 optimized with a range approximately equivalent to the distance to the objects of interest to continue to scan the scan region 202.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the desired range of the lidar system based on a detected object as taught by Warke to track object of interest [0033].
Regarding Claim 14, modified Campbell teaches the limitations of Claim 13, but Campbell does not explicitly teach:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution of return data is increased at the desired range from the first laser device.
In the same field of endeavor, Mimeault teaches:
wherein the controller is configured to interleave the first return data and the second return data such that a resolution of return data is increased at the desired range from the first laser device. ([Fig. 3] [0055] “The effective sample rate is increased by a factor P by acquiring P sets corresponding to P light pulses while shifting the phase between the emitted light pulse and the ADC sampling rate. The phase shifting between each acquisition corresponds to 2.pi./P. The P sets obtained are then combined in a single trace by interleaving the P sets such that the resulting trace is equivalent to a single measurement with a temporal resolution (1/F.times.P) second." [0058] "FIG. 3 shows one example of setup configurations for this method using different parameters as a function of the distance. For different distances (for instance, for a range from 1 m to 100 m), one can optimize the temporal resolution, the number of accumulation and the refresh rate and make tradeoffs in terms of sensibility, accuracy and speed as a function of the distance to a target." Phase shift angle is used to control temporal resolution of the data points, and the required temporal resolution is based on the desired range of the device)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine a phase shift angle based on a desired range, as taught by Mimeault to improve resolution when limited in sampling rate. [0055].
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20180275249) in view of Mimeault (US 20130044310), Dakin (US 20130044309), and O'Keeffe (US 20180059248), herein after referred to as Campbell, Mimeault, Dakin, and O’Keeffe respectively.
Regarding Claim 6, modified Campbell teaches the limitations of Claim 1, and Campbell further teaches:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario of a roadway that the vehicle is approaching. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” [0163] “For example, a laser distribution system mounted behind a vehicle bumper can have a direct field of view in front of the vehicle and can guide laser beams from part of the FOV using a reflector assembly inside the bumper to lenses at the sides of the vehicle, thereby providing ranging of some of the region in front of the vehicle, within the direct field of view, from two different perspectives.” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.  Furthermore, aiming the lidar forwards constitutes scanning an area of roadway that the vehicle is approaching)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010].
Regarding Claim 7, modified Campbell teaches the limitations of Claim 1, and Campbell further teaches:
determining the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data associated with at least one of the first laser device and the second laser device.
In the same field of endeavor, O’Keefe teaches:
based on location data associated with at least one of the first laser device and the second laser device. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010].


Regarding Claim 15, modified Campbell teaches the limitations of Claim 11, and Campbell further teaches:
determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on an upcoming scenario.
In the same field of endeavor, O’Keefe teaches:
based on an upcoming scenario of a roadway that the vehicle is approaching. ([0011] “Examples include laser steering parameters based on object classification and estimated object placement, seeding the scan pattern of a future scan based on an estimate of object velocity (e.g. where to generate a densely scanned region in a future scan of the FOV).” [0163] “For example, a laser distribution system mounted behind a vehicle bumper can have a direct field of view in front of the vehicle and can guide laser beams from part of the FOV using a reflector assembly inside the bumper to lenses at the sides of the vehicle, thereby providing ranging of some of the region in front of the vehicle, within the direct field of view, from two different perspectives.” As the O’Keefe reference discloses determining the lidar’s laser parameters based on the future state of the observed scene, i.e. based on the upcoming scenario, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in anticipation of the upcoming scenario.  Furthermore, aiming the lidar forwards constitutes scanning an area of roadway that the vehicle is approaching)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on an upcoming scenario as taught by O’Keefe to apply a non-uniform laser scan point distribution in order to focus on critical or moving items in the field of view. [0010].
Regarding Claim 16, modified Campbell teaches the limitations of Claim 11, and Campbell further teaches:
determine the phase shift angle ([0120] “In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 0°, then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-1. Similarly, when lidar system 100A is measuring pixels 210A-2, 210A-3, and 210A-4, then lidar system 100B may be measuring pixels 210B-2, 210B-3, and 210B-4, respectively. In the example of FIG. 19, if the two x-components Θ.sub.Ax and Θ.sub.Bx have a phase shift Δφ.sub.x of approximately 90° (e.g., Θ.sub.Bx leads Θ.sub.Ax by 90°), then when lidar system 100A is measuring pixel 210A-1, lidar system 100B may be measuring pixel 210B-2.”)
Campbell does not explicitly teach:
based on location data associated with at least one of the first laser device and the second laser device.
In the same field of endeavor, O’Keefe teaches:
based on location data associated with at least one of the first laser device and the second laser device. ([0111] ” For example, GPS sensor data from a GPS receiver 910 can indicate that the laser range finding system (e.g. 110 in FIG. 1B) is in an urban environment. The system (e.g. 110 in FIG. 1B) can be programmed store and implement a particular set of laser steering parameters (e.g. urban laser steering parameters” As the O’Keefe reference discloses determining the lidar’s laser parameters based on location information, it is obvious to combine with Campbell as the phase shift angle may be one of those parameters set in response to location data.)
	The above pieces of prior art are considered analogous as they both represent inventions in the lidar field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Campbell to determine the phase shift angle based on location data as taught by O’Keefe to account for the higher probability of certain hazards such as pedestrians in an urban environment. [0010].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danziger (US 20190107607) which teaches the determination and generation of a phase angle in lidar beams in accordance with a desired range of the sensed object. ([0158] “An interlaced scan pattern may be referred to as a non-sequential scan pattern or an interleaved scan pattern.” [0173] “As an example, a driving condition may include determining that a target 130 is within a particular threshold distance of the vehicle or lidar system 100. The target 130 may be a bicycle located within 50 meters of the vehicle, and the lidar system may switch to scanning with an n-fold interlaced scan pattern so that information about the bicycle (e.g., location, direction, or speed) may be provided at a n-times higher rate.”
Turbide (US 20190049588) which teaches the determination and generation of a phase angle in lidar beams in order to modulate the amplitude of the lidar beam, which inherently results in an adjustment of the beam’s power as frequency adjustment is not described on the passage. ([0078] “In some implementations, by varying the phase-shift function θ(y.sub.M) introduced by the spatial light modulator 70 between 0 and π, the amplitude E.sub.MRS of the modulated return signal 50 will be spatially modulated in amplitude between 0 and 1 as a function of y.sub.M. It will be understood that the embodiment of FIG. 8 can achieve spatial amplitude modulation of the first return signal component 62a by the combination of the spatial phase modulation imparted by the spatial light modulator 70 and the polarization-dependent phase retardation imparted by the half-wave plate 72. The processing unit 66 can then generate a first modulated 2D SA image S.sub.1(x, R) from the return signal data associated with the modulated return signal 50.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662